Opinion op the Court by
Judge Hardin:
The principal question presented for our decision is, whether or not the court erred in refusing to grant a new trial on the ground that the verdict of the jury was not sustained by sufficient ■ evidence.
The action was for the recovery of a balance of $300 as the reasonable value of work claimed by the plaintiff in the construction of an abuttment and two road-ways upon the levee in front of defendant’s farm on the Ohio River.
The defense admitted the employment of the plaintiff to do the work but controverted the claim, mainly on the ground that the work as performed was not of the value claimed for the plaintiff nor executed skilfully or in a workman-like manner.
On the issue thus formed there was a contrariety of evidence *277before tbe jury, which it was their peculiar province to weigh. Nor obvious reasons, and on well settled principles of practice, the court should not have granted a new trial on the ground that the jury had erred in their construction of the value of the work, unless the amount fixed by them was clearly unwarranted by the evidence. Such does not appear to have been the case, and it seems to us, the court did not err in refusing a new trial on the ground in question.
John M. Brown, for appellant.
Oissel & Vance, for appellee.
No error is perceived in the instructions or other rulings of the court to the prejudice of the appellant.
"Wherefore, the judgment is affirmed.